Order entered December 16, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00965-CV

           ALFONSO WILBURN AND DELORIS ANN WILBURN, Appellants

                                               V.

         VALLIANCE BANK AND COLEMAN & PATTERSON LLC, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-14629

                                           ORDER
       We GRANT appellants’ December 11, 2014 unopposed motion for extension of time to

file their reply brief and ORDER the brief be filed no later than January 16, 2015.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE